DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 requires a “polyparaxylen” layer.  It is believed that the claim should instead recite a polyparaxylene layer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Luchnikov “Self-Rolled Polymer Tubes…” (cited in Applicant’s IDS filed 10/3/2018) in view of Tai (US 20130143326) and Tsuzuki (US 20050042745).
With respect to claim 1, Luchnikov discloses a three-dimensional structure comprising a polymer film having a plurality of layers.  In at least one embodiment, Luchnikov states that the film consists of a layer of polystyrene (PS) disposed over a layer of poly(4-vinyl pyridine) (P4VP).  These different materials are characterized by different mechanical strengths.  

    PNG
    media_image1.png
    566
    612
    media_image1.png
    Greyscale

Luchnikov discusses encapsulating a microparticle (e.g. biological cell) in an internal space defined by the three-dimensional structure on at least pages 1950 and 1951.  Luchnikov, however, does not state that the polymer film is made from a polyparaxylene layer and silk fibroin gel layer.
	Tai discloses a thin parylene C membrane configured to be used in vitro to grow cell monolayers.  Tai teaches that the membrane (Figure 4I:401) is used to support cell (Figure 4I:406) on a smooth front surface.  This is taught in at least paragraphs [0065]-[0069].
	Tsuzuki discloses a method for culturing cells in which a polymer gel film is supported by a stainless steel member (Figure 3:9).  The polymer gel film is configured to retain cells between first and second culture volumes defined by an upper part (Figure 3:1) and a lower part (Figure 3:5).  Paragraph [0087] states that the polymer gel film may be configured as a silk fibroin gel layer.
	Before the effective filing date of the claimed invention, it would have been obvious to use polyparaxylene (e.g. parylene) and silk fibroin gel materials when constructing the polymer film of Luchnikov.  Tai and Tsuzuki teach that polyparaxylene and silk fibroin gels are commonly used in the cell culture art because they are inexpensive, biocompatible and readily micromachined.  Both materials are known to support attachment and growth of adherent cells.  Those of ordinary skill would have found the teachings of Tai and Tsuzuki to be particularly applicable to Luchnikov because Luchnikov is directed to supporting cell-based systems.

With respect to claim 5, Luchnikov, Tai and Tsuzuki disclose the combination as described above.  Luchnikov further teaches on at least pages 1950 and 1951 that the layers are biocompatible and configured to encapsulate a cell.  See Figs. 8 and 9.
	With respect to claim 7, Luchnikov, Tai and Tsuzuki disclose the combination as described above.  Luchnikov shows in at least Table 1 that the polymer film has a thickness between 15 and 400 nm (e.g. P4VP thickness of 90 nm and a PS thickness of 50 nm).
	
Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Luchnikov “Self-Rolled Polymer Tubes…” (cited in Applicant’s IDS filed 10/3/2018) in view of Tai (US 20130143326) and Tsuzuki (US 20050042745) as applied to claims 1 and 5, and further in view of Ingber (US 20140342445).
	Luchnikov, Tai and Tsuzuki disclose the combination as described above, however does not expressly state that the polymer film includes an ECM configured to accommodate adherent cells and tissues.
	Ingber discloses a three-dimensional structure comprising a polymer film configured to support adherent cells and/or tissue-like structures.  See at least Figs. 2D and 5B.  Ingber teaches in at least paragraphs [0016]-[0022] that the polymer film is used to produce tissue-like structures and cell aggregates.  At least paragraphs [0150], [0309]-[0318] and [0378] teach that extracellular matrix proteins are disposed on the film in order to facilitate cell attachment.
	Before the effective filing date of the claimed invention, it would have been obvious to include an ECM layer on a surface of the Luchnikov film to enable the culture of adherent cells, cell aggregates, and/or tissues.  Ingber states that ECM proteins, such as fibronectin, laminin, various collagen types, glycoproteins, vitronectin, elastins, fibrin, proteoglycans, heparin sulfate, chondroitin sulfate, keratin sulfate, hyaluronic acid, fibroin, chitosan, or any combinations thereof, are commonly used to facilitate cell attachment.  Those of ordinary skill would have found this particularly useful, as Luchnikov is already interested in creating a biocompatible environment suitable for encapsulating cells.

Response to Arguments
In response to Applicant’s amendments filed 29 August 2022, the previous 35 U.S.C. 102 rejections involving Luchnikov have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Luchnikov with Tai and Tsuzuki.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Kluge (US 11376329) reference teaches the state of the art regarding silk fibroin gels configured to support cell attachment and growth.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799